Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                     March 25, 2015

The Court of Appeals hereby passes the following order:

A14A1613. TUCKER et al. v. FOWLER et al.

        The appellants filed this direct appeal from the trial court’s order granting the
appellees’ motion to enforce a settlement agreement. While OCGA § 5-6-34 (a) (1)
provides that a direct appeal may be had from a final judgment, “[i]n the case of an
order granting a motion to enforce a settlement agreement, the order is not final until
the trial court expressly enters final judgment on that order.” Torres v. Elkin, 317 Ga.
App. 135, 138 (1) (730 SE2d 518) (2012). So “notwithstanding the trial court’s grant
of a motion to enforce a settlement, a case is not at an end until such time as the
agreement has been made the judgment of the court, thereby terminating the
litigation.” Underwood v. Underwood, 282 Ga. 643, 644 (1) (651 SE2d 736) (2007)
(citation and punctuation omitted). Thus, “final disposition of the case . . . is the order
granting the motion to enforce and [entry of final] judgment of the trial court.” Id.
(Emphasis in original; citation an punctuation omitted). “[T]he 30-day period for
filing a notice of appeal begins to run only when the trial court explicitly enters final
judgment, rather than when the trial court grants the motion to enforce the settlement
agreement.” Torres, supra at 139 (1) (citation omitted).

       Here, the trial court did not enter final judgment after granting the motion to
enforce the settlement agreement. And the order granting the motion was not itself
a final judgment “as it did not expressly provide either that the action was dismissed
or that [appellees] receive judgment in accordance with the terms of the settlement
agreement, and thus the case was not at an end.” Zeitman v. McBrayer, 201 Ga. App.
767, 769 (2) (b) (412 SE2d 287) (1991) (citation and punctuation omitted). Because
no final judgment has been entered in the case, the appeal must be, and hereby is,
dismissed. Id. at 769 (2) (c).
Court of Appeals of the State of Georgia
                                     03/25/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.